Citation Nr: 1207391	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-27 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for depression, to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for right lower extremity radiculopathy, to include as secondary to service-connected L4-5 disc herniation with right lumbar radiculopathy with history of laminectomy, discectomy, foraminotomy, and lumbar levoscoliosis.  

3.  Entitlement to service connection for left hip degenerative changes, to include as secondary to service-connected left femur fracture deformity with varus bowing with one and one half inch leg shortening injury.

4.  Entitlement to a disability rating in excess of 40 percent for service-connected L4-5 disc herniation with right lumbar radiculopathy with history of laminectomy, discectomy, foraminotomy, and lumbar levoscoliosis.  

5.  Entitlement to a disability rating in excess of 10 percent for service-connected left femur fracture deformity with varus bowing with one and one half inch leg shortening.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1972 to October 1974.  

2.  The Veteran perfected appeals to a rating decision issued in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which addressed the five issues listed above.  

3.  The Board of Veterans' Appeals (Board) is in receipt of a form from the Social Security Administration (SSA) showing that the appellant died in November 2011.


CONCLUSION OF LAW

Because of the death of the appellant Veteran, the Board has no jurisdiction to adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty from June 1972 to October 1974.  

The Board was notified by SSA, before a decision was issued, that the Veteran died in November 2011.  

It is established that the Veteran died during the pendency of this appeal.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  These appeals on the merits have become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor or survivors of the Veteran.  38 C.F.R. § 20.1106 (2011).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title. . . "  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA Regional Office from which the claim originated (i.e., the Muskogee, Oklahoma, VA Regional Office).


ORDER

The present appeal is dismissed.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


